Citation Nr: 0304115
Decision Date: 03/07/03	Archive Date: 06/02/03

DOCKET NO. 95-15 116               DATE MAR 07, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

THE ISSUES

Entitlement to service connection for kidney, prostate, and blood
disorders.

[The issues of entitlement to service connection for the residuals
of a head trauma manifested by hearing loss, tinnitus, and the
residuals of a cerebrovascular accident, as well as the claim of
service connection for a left eye disorder, will be the subject of
a later decision.]

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
(VA) Newark, New Jersey, Regional Office (RO).

This case has a complex procedural history. In August 2001, the
Board granted the veteran's motion to advance his case on the
Board's docket. The veteran's representative submitted final
written argument in February 2003. A critical issue in this case is
a determination of what issues are before the Board at this time.

Under 38 U.S.C.A. 7105(a), an appeal to the Board must be initiated
by a notice of disagreement and completed by a substantive appeal
after a statement of the case (SOC) is furnished to the veteran. In
essence, the following sequence is required: There must be a
decision by the RO, the veteran must express timely disagreement
with the decision, VA must respond by explaining the basis for the
decision to the veteran, and finally the veteran, after receiving
adequate notice of the basis of the decision, must complete the
process by stating his argument in a timely-filed substantive
appeal. See 38 C.F.R. 20.200, 20.201, 20.202, and 20.203.

2 -

In April 1997, the Board remanded the following claims to the RO
for additional development: (1) entitlement to service connection
for post-traumatic stress disorder (PTSD); (2) entitlement to
service connection for headaches due to exposure to Agent Orange;
(3) entitlement to service connection for a kidney disability due
to exposure to Agent Orange; (4) entitlement to service connection
from cramps and numbness of the lower extremities due to exposure
to Agent Orange; (5) entitlement to service connection for cramps
and numbness of the upper extremities due to exposure to Agent
Orange; (6) entitlement to service connection for left eye spasms
due to exposure to Agent Orange; (7) entitlement to service
connection for a prostate disability due to exposure to Agent
Orange; and (8) entitlement to service connection for a blood
disorder due to exposure to Agent Orange.

Since April 1997, entitlement to service connection for PTSD,
headaches, cramps and numbness of the lower extremities (now
referred to as diabetic peripheral neuropathy of the left and right
lower extremities), cramps and numbness of the upper extremities
(now referred to as diabetic peripheral neuropathy of the left and
right upper extremities) were granted by the RO. Accordingly, these
service connection claims are no longer before the Board at this
time. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). The
four remaining issues remanded to the RO have not been granted.
Accordingly, these remain before the Board.

Since April 1997, the veteran has filed a series of additional
claims. The Board has undertaken a detailed review of the
procedural history in this case in order to determine whether these
claims are now before the Board. In January 1999, service
connection for PTSD was granted and service connection for the
residuals of a head trauma manifested by hearing loss with tinnitus
and residuals of a cerebrovascular accident was denied. A timely
notice of disagreement with the rating determination regarding the
issue of service connection for the residuals of a head trauma
manifested by hearing loss and tinnitus with a residual cerebral
accident was received from the veteran in February 1999. He made no
reference to the evaluation of his now service connected PTSD.

3 -

In April 1999, the veteran stated that he was no longer seeking
service connection for many of the disabilities at issue based on
exposure to herbicides (Agent Orange). Accordingly, the Board has
recharacterized the issues cited above.

In a May 1999 rating determination the RO denied service connection
for a fracture of the left shoulder, a fracture of the left elbow,
a fracture of the left hand, dizziness, vascular dementia,
tinnitus, a back condition, a right lower extremity condition and
an increased evaluation for PTSD. In May 1999, written argument by
the veteran's representative, it was indicated that the veteran
wished to appeal "ALL" issues, including the 50 percent rating for
PTSD. However, in July 1999, the veteran submitted a statement
indicating his continued disagreement with only the denial of
service connection for head trauma manifested by headaches,
dizziness, eye spasms, short-term memory loss, cognitive problems,
and hearing loss.

In September 1999, the RO issued a statement of the case regarding
the evaluation of the now service connected PTSD, evaluated at 50
percent disabling, and service connection for the residuals of a
head trauma manifested by hearing loss, tinnitus and residuals of
a cerebrovascular accident. A timely substantive appeal was
received from the veteran regarding this statement of the case in
November 1999. Within this substantive appeal he stated that he was
not appealing the issue of an increased evaluation for his PTSD. He
indicated that the RO continues to focus on the 50 percent rating
for PTSD as the basis for his appeal and that this was "not the
case." The veteran stated in this new substantive appeal that he
was appealing the issue of the denial of service connection for
head trauma. Accordingly, the Board finds that the new issue of
service connection for the residuals of a head trauma manifested by
hearing loss with tinnitus and the residuals of a cerebrovascular
accident is now before the Board at this time.

In July 1999, the veteran changed his representative before the
Board from the Veterans of Foreign Wars of the United States to the
Disabled American Veterans. Accordingly, the Disabled American
Veterans organization is the sole representative before the Board
at this time.

- 4 -

In December 1999, the veteran's representative indicated that he
was filing a notice of disagreement with the rating decision of
August 1999. In August 1999, the RO's rating decision addressed the
claims of service connection for headaches, cramps and numbness of
the upper extremities, cramps and numbness of the lower
extremities, an eye spasm, and blood disorder.

Several of the claims have since been granted and several others of
these claims, including service connection for an eye spasm and
blood disorder, were before: the Board in April 1997. Accordingly,
an additional notice of disagreement was not required.

In December 1999, the veteran filed a claim seeking entitlement to
a total disability rating for compensation purposes on the basis of
individual unemployability (TDIU). In October 2001 the RO denied
claims of service connection for tinnitus, hearing loss, headaches,
left elbow pain, left hand pain, presbyopia, and a visual field
deficit. Claims of an increased evaluation for PTSD and individual
unemployability were deferred.

In October 2001, the RO issued a statement of the case regarding
the claims of service connection for cramps and numbness of the
upper extremities, cramps;and numbness of the lower extremities,
eye spasm, and a blood disorder. Regarding the October 2001
statement of the case, the Board notes that two of these issues
have been granted and the other two issues were before the Board in
April 1997. Accordingly, a timely substantive appeal was not
required.

In an April 2002 rating determination, service connection for
diabetes, diabetic, peripheral neuropathy of the right and left
lower extremities and right and left upper extremities were granted
by the RO. The veteran was notified of this determination that
month. The veteran had not filed an appeal regarding the evaluation
of these disorders. Consequently, these claims are not before the
Board at this time.

5 -

In a February 2003 rating action, an increased evaluation for PTSD,
entitlement to individual unemployability, service connection for
a left eye disorder, service connection for a kidney disorder,
service connection for a prostate disability, service connection
for a blood disorder, and service connection for the residuals of
a head trauma were denied by the RO. Claims of service connection
for left eye disorder, kidney disorder, prostate disorder, blood
disorder, and the residuals c@f a head trauma have previously been
appealed to the Board.

Accordingly, these issues are before the Board at this time.
However, with regard to the issue of an increased evaluation for
PTSD and entitlement to individual unemployability, these issues
have not been appealed to the Board. Accordingly, these claims are
not before the Board at this time. Significantly, in written
arguments submitted by the veteran's representative in February
2003, no reference was made to the claim of individual
unemployability or an increased evaluation for the veteran's PTSD.
Thus, the Board cannot accept the February 2003 argument of the
veteran's representative as a timely notice of disagreement to the
February 2003 rating determination.

The February 2003 written argument by the veteran's representative
did make reference to the issue of service connection for PTSD.
This issue is moot as the veteran is currently service connected
for PTSD. Even if the Board were to accept the February 2003
written argument as a valid notice of disagreement to the February
2003 rating determination regarding the issue of an increased
rating for PTSD, this issue was addressed within the supplemental
statement of the case issued by the RO in February 2003.
Accordingly, as no timely substantive appeal has been filed
regarding this issue, this issue would still not be before the
Board at this time. In any event, based on the written statements
submitted by the veteran in November 1999, the veteran appears
satisfied with the current evaluation of 50 percent for PTSD. He
specifically states that the 50 percent rating for PTSD is not the
focus of his case. In light of the extensive medical records either
submitted by the veteran or obtained by the RO indicating a
psychiatric disorder not associated with PTSD, the Board agrees
with this assessment. The issue of entitlement to an increased
evaluation for PTSD is not before the Board at this time.

- 6 -

With regard to the issue of entitlement to individual
unemployability, as noted above, the RO made a final decision
regarding this issue in February 2003. The veteran was notified of
this determination that month. A timely notice of disagreement with
this determination has not been received regarding this issue.
Written argument by the veteran's representative in February 2003
made absolutely no reference to this claim. Accordingly, this issue
is also not before the Board at this time.

One of the issues the Board wishes to address is whether its
determination to advance this case on the docket applies to all of
the veteran's claims or only to those claims before the Board at
this time. It is important for the RO and the veteran to understand
that the Board's determination would only apply to those issues
before the Board at this time. Additional claims raised by the
veteran would not be advanced on the docket of the Board without a
separate determination. In addressing all of these issues, the
Board is reminded of the U.S. Court of Appeals for Veterans Claims
(CAVC) finding in Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990),
affd 972 F.2d 331 (Fed. Cir. 1992). As stated in Fugere:

Advancing different arguments [or, as in this case, claims] at
successive stages of the appellate process does not serve the
interests of the parties or the Court. Such a practice hinders the
decision- making process and raises the undesirable specter of
piecemeal litigation.

The Board is undertaking additional evidentiary development of the
issue of entitlement to service connection for residuals of a head
trauma manifested by hearing loss, tinnitus, and the residuals of
a cerebrovascular accident. The issue of entitlement to service
connection for a left eye spasm will also be the subject of
additional evidentiary development as it appears that the veteran
contends this eye disorder is the result of the alleged head trauma
in service. When the development is completed, these claims will be
the subject of a separate Board decision.

- 7 -

FINDINGS OF FACT

1. The veteran appears to have a kidney disorder, prostate
disorder, and some form of blood disease, though this is unclear.

2. Chronic acquired kidney, prostate, and blood disorders were not
shown in service or for many years thereafter, nor were renal
calculi shown disabling to a compensable degree during the first
post service year.

3. On the basis of the probative, competent evidence of record, it
is not shown that the veteran currently has a kidney disorder,
prostate disorder, or a blood disorder linked to service on any
basis including exposure to herbicides.

CONCLUSION OF LAW

Kidney disorder, prostate, and blood disorders were not incurred in
or aggravated by active service, to include exposure to herbicides;
nor may service connection be presumed for renal calculi. 38
U.S.C.A. 1101, 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R.
3.303, 3.304, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records fail to note a kidney disorder, prostate
disorder, or blood disorder during the veteran's military service.
At his separation evaluation in April 1966, he made no reference to
these disorders. He specifically denied having any other illness or
injuries other than those cited within this report. No difficulties
were noted.

8 -

He also specifically denied frequent or painful urination, kidney
stones or blood in urine, high or low blood pressure, or recent
gain or loss of weight. He was discharged from the military service
in April 1966.

A review of medical records immediately following the veteran's
discharge from military service fails to indicate the disorders at
issue. In his initial claim for VA compensation dated in September
1977, he made no reference to a kidney or prostate disorder. He did
indicate malaria in 1966. On VA examination in October 1977, the
disorders at issue were not indicated.

In March 1978 the RO determined that malaria was not shown by the
evidence of record. Accordingly, the RO denied entitlement to
service connection. The veteran did not appeal this determination
to the Board. Accordingly, the issue of service connection for
malaria cannot be opened without new and material evidence to
reopen this claim. See 38 U.S.C.A. 7105(c) (West 2002) and 38
C.F.R. 3.156(a) (2002).

In January 1992, the veteran filed a claim seeking service
connection for malaria and Agent Orange exposure. A kidney disorder
and a prostate disorder were not cited. The RO underwent extensive
efforts to obtain medical records in support of the veteran's case.
In a series of statements the veteran made no reference to a kidney
disorder, prostate disorder, or blood disorder. The veteran's
former employer has found him to be disabled as a result of a
disorder that is not at issue before the Board at this time. No
reference was made to the disorders in issue.

The veteran has been treated for a series of disorders not at issue
before the Board at this time. At a hearing held before a hearing
officer at the RO in November 1994, the veteran indicates that he
was seeking service connection for a kidney disorder, prostate
disability, and blood disorder, among other things. The veteran
indicates that he has passed a kidney stone and believes that this
kidney stone problem began ever since he got out of the service.

9 -

The veteran has been treated for progressive dementia of a
cerebrovascular origin. Difficulties with memory are noted.

In April 1997, the Board remanded this case to the RO for
additional development to assist the veteran with the development
of his claims. Additional medical records were obtained, including
a February 1997 medical report from FI (initials), MD, stating that
the veteran had a history of diverticulitis, kidney stones, and
vascular disease with numerous transient ischemic attacks and a
right carotid endarterectomy in 1987. Records from the Social
Security Administration (SAA) indicate that the veteran has been
disabled due to a series of disorders not in issue.

In a series of statements the veteran contends that he suffers from
multiple disorders associated with a head trauma in service.
Importantly, the veteran has never associated the disorders at
issue before the Board at this time with this alleged head injury.

In March 1998, the veteran states that he wishes to "drop" the
current issues for service connection and resubmit them based on
the "following conditions". The veteran states that he should
receive service connection for renal calculi and a prostate
disorder due to contamination from Agent Orange. The veteran also
was seeking entitlement to service connection for an elevated white
cell count due to contamination by Agent Orange.

Extensive medical records obtained by the RO fail to clearly
indicate the disorders at issue. In a April 1999 statement, the
veteran contends that he no longer attributes his kidney disability
to exposure to Agent Orange. He in fact contends at this time that
his kidney disorder was the result of a head trauma. The veteran
specifically cites issues one, two, three, and four. The issue of
entitlement to service connection for a kidney disability due to
exposure to Agent Orange was the 3rd issue within the Board's
remand of April 1997.

- 10 -

Regarding issue number seven, the issue of service connection for
a blood disorder, he states that he did not believe this was a
result of exposure to herbicides, but the result of having
contracted malaria during his service in the field in Vietnam. He
then contends that he wishes to "reopen" his claim for the kidney
and prostate disability due to exposure to herbicides.

Additional statements by both the veteran and his representative
make little references to these claims.

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000 (VCAA).
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114
Stat. 2096 (2000), now codified at 38 U.S.C.A. 5102, 5103, 5103A,
5107 (West 2002). This newly enacted legislation provides, among
other things, for notice and assistance to claimants under certain
circumstances. VA has issued final rules to amend adjudication
regulations to implement the provisions of VCAA. See 38 C.F.R
3.102, 3.156(a), 3.159 and 3.326(a).

The intended effect of the new regulations is to establish clear
guidelines consistent with the intent of Congress regarding the
timing and the scope of assistance VA will provide to a claimant
who files a substantially complete application for VA benefits, or
who attempts to reopen a previously denied claim. Where laws or
regulations change after a claim has been filed or reopened and
before the administrative or judicial process has been concluded,
the version more favorable to the appellant will apply unless
Congress provided otherwise or has permitted the Secretary of
Veterans Affairs to do otherwise and the Secretary has done so. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds that there has
been substantial compliance with the assistance provisions set
forth in the new law and regulation. The record in this case
includes many examinations reports, outpatient treatment records,
and statements from the veteran. Significantly, no additional
pertinent evidence has been identified by the claimant as relevant
to the issues on appeal. Under these circumstances, no further
action is necessary to assist the claimant with the claims.

Moreover, in a many letters to the veteran, the supplemental
statements of the case, and the statements of the case , the
veteran was effectively furnished notice of the types of evidence
necessary to substantiate his claims as well as the types of
evidence VA would assist him in obtaining. See Quartuccio v.
Principi, 16 Vet. App. 183 (2002).

Furthermore, the veteran has been notified of the applicable laws
and regulations which set forth the criteria for entitlement to
service connection. The discussions in the rating decisions,
statements of the case, supplemental statements of the case
(particularly the supplemental statement of the case issued in
February 2003) the hearing before the RO, and communications
between the RO and veteran have informed the veteran of the
information and evidence necessary to warrant entitlement to the
benefit sought.

In the February 2003 supplemental statement of the case, the RO
provided the VCAA criteria and showed that it had fully applied and
considered them in the disposition of the veteran's appeal. The
Board therefore finds that the notice requirements of the new law
and regulation have been met.

As discussed above, VA has made all reasonable efforts to assist
the claimant in the development of the claims and has notified the
claimant of the information and evidence necessary to substantiate
the claims. Consequently, the Board may proceed with the
adjudication of the veteran's case on these issues.

12 -

Analysis

Service connection may be granted if the evidence shows that a
disability was incurred in or aggravated by service. 38 U.S.C.A.
1110. A determination of service connection requires a finding of
the existence of a current disability and a determination of a
relationship between that disability and injury or disease incurred
in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). To
establish service connection, there must be: (1) A medical
diagnosis of a current disability; (2) medical or, in certain
circumstances, lay evidence of inservice occurrence or aggravation
of a disease or injury; and (3) medical evidence of a nexus between
an inservice injury or disease and the current disability. Hickson
v. West, 12 Vet. App. 247, 253 (1999).

Additionally, disability, which is proximately due to, or the
result of a service- connected disease or injury shall be service
connected. 38 C.F.R. 3.310. The Board also notes that secondary
service connection on the basis of aggravation is permitted under
38 C.F.R. 3.310, and compensation is payable for that degree of
aggravation of a non-service-connected disability caused by a
service-connected disability. Allen v. Brown, 7 Vet. App. 439
(1995).

In this case, it is very unclear if the veteran currently has a
kidney disorder, prostate disorder, or blood disorder.
Notwithstanding, even if the Board assumes that such disorders do
exist at this time, there is no evidence that these disorders
existed during the veteran's active service and no medical evidence
indicting that these disorders may be reasonably associated with
the veteran's military service.

With regard to the veteran's own contention that he has a kidney
disorder, prostate disorder, or blood disorder related to his
service, as a layperson he is competent to report his subjective
complaints or that an injury occurred; however, he is not competent
to relate a current disability to such injury or to diagnose a
condition based on his subjective complaints. Espiritu v.
Derwinski, 2 Vet. App. 492, 494-5 (1992).

- 13 -

Simply stated, the veteran is not competent to diagnose a kidney
disorder, prostate disorder, or blood disorder and then relate it
to his military service many years ago.

The veteran also appears to contend that his kidney disorder,
prostate disorder, and blood disorder resulted from exposure to
Agent Orange. See 38 U.S.C.A. 1116. If a veteran was exposed to a
herbicide agent during active military, naval or air service, a
series of diseases shall be service connected if the requirements
of 38 C.F.R. 3.307(a)(6) are met even though there is no record of
such disease during service, providing for the rebuttable
presumption of 38 C.F.R. 3.307(d) are also satisfied. 38 C.F.R.
3.309(e) lists the disabilities for which service connection may be
granted on a presumptive basis. A kidney disorder, prostate
disorder (other than cancer), or blood disorder is not among those
disabilities.

In light of Combee, the Board has not only considered whether the
veteran has a disability listed in 38 C.F.R. 3.309(e), but has also
considered if his current disabilities is the result of active
service under 38 U.S.C.A. 1110, 1112, 1131 and 38 C.F.R. 3.303(d).
The fact that the veteran does not meet the requirements of 38
C.F.R. 3.309(e) does not preclude him from establishing service
connection with proof of direct causation.

However, for reasons noted above, the Board finds no basis for
awarding service connection for these disorders on a direct
causation. There is no competent (medical) evidence supporting the
veteran's theory that these alleged disorders are the result of his
military service. The preponderance of the evidence is against
these claims.

Although the veteran is entitled to the benefit of the doubt where
the evidence is in approximate balance, the benefit of the doubt
doctrine is inapplicable where, as here, the preponderance of the
evidence is against the claims for service connection. Gilbert v.
Derwinski, 1 Vet. App. 49, 53 (1990).

- 14 -

ORDER

Entitlement to service connection for a kidney disorder, prostate
disorder, and blood disorder is denied.

RONALD R. BOSCH 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. o 
In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

15 -



